.                                                                                :’   238


‘k
 ‘h
  h
i                 OFFICE   OF THE ATTORNEY           GENERAL       OF   TEXAS




I~                                        AUSTIN




      Eoaorablo H. D. Stringer
      County Attorney, Ball County
      Memphlr , Tsxar

      Deaz Slrr




                   Thlr ir 1s trapoar
      nquemtiag       tha oplnloa of
      matter:




                                                 aatioa tk gorerament
                                                other looalitier rhldh




                                 nt   rmwrr wlii      apio~       8tirrwd
             prboaerr       to   lnruro   l retura    0r   tkrr      lspeaeea.

               .I hare adrlsrd thr oourt that I oan ilag no
             lagal authority ior the ooant to oadrrwrlta raoh
             an undertaking  ar this thougc ti all probabllltf
             there ~111 k ao llabdit, oa the OOUntf.     ’

               •Be~~~sa oi thr aoato farr labor lhortagr bore
             thr qt4ertloa0r raourlng them prlroarrr 0r war
             Ir tiiootrd with ooarlarrablr intwart, and I round
                         rou adrlrlng m if them ia anyway the
             lp p no la te
             oountr oan onto? into thlr matter legally..
                                                                        -I:.   239
    Boaorable IL 0, Strlaw,                  Paw 8   .




              YOUare or lour80, fadliar with the prnrral ruler
    aat rorth is ll &a#  Jurirgrudenor at wge# 868-b8 to the
    OrrOot that

                  l   f   l       bring ooaponrnt part8 0r
                              l C0u ntie8,
            th0 state, harm no poorrr or dutlO8 OXoOpt thoO0
            whioh a~0 oleerll  ut   rorth and dtdin04 la thr
            oonstitutioa and rtatuter,    The rtatotrr hat8
            olearly 4oIlned thr powerr, prrsoribed the dutlor,
            and Imposed thr llabilltle8 of the oosnissloaerr*
            oourt8, the  m~dlum throagh rhioh the dlfisrent
            oouatloa aot, and iron those rtatute$    zt,ooao
            all authority rrsted in the Oountle8.
                   “* l * Co;nrl88ioner8~Court8 are oourtr 0r
               limit04 jurlrdlotioa ln that their authority lI-
               tradr only to uttrrr     pertafnlag to the ynOra1
               wlfaro   of their   rrrglotlre oountier and that their
               powers are only thou rxproeO1~ or impllodl~ oon-
               ierr06 nwa them bf law, - - that ir,,b{     t,fte ooa-
               crtitutloq.and rtatuter   oi  the Itate.


              YOU an  0180 radliar with Mtiol8 6, SOotion 16 oi
     th0 ConstltutLon or Teey8, rhloh llmlt8 th@ porarr and jurl8-
     diotlon or the oounty oo~isalonerr* oourt to 'oountl burlns88'
     and with Article 3, &otloa $g 0r th0 Con8tltutloa, whioh pr0-
     vldo8, in part;

                   "ThO L8girlaturr rhall harr a0 power to aa-
               thorize  say oouaty l l l to load it8 ondlt or
               to grant publlo moao or thin6 0r talur ln aid
               or,  or to anl indltii y~,,~80oolatioa, or 0or-
               Doration what8oover~

                   TOP do8lro to know whether or not Ball County mar
t    OatraOt       to    lndmify    thr IO&r01 ~TO?lUMIit in BOTiIi6 build-
     hW     to year oountl to hour0 war prlronerr) the raderstandlng
!    b*h               ihu Cfmnty    will rslmbUrn thr gorotnfaat. ii not
;    ZWh
             that
               iarmerr      take  adtantagr oi prlroa labor at #1,!50per
t
       Y   per prisonor (to k pai4 to the Government) to ja8tiry
     tb    .xp*nao,
gonorablo   IL D. Btrlacer,   Da60 6




         via our opinion, Pndrr the authorltlor   oltrd,   Ball
County ha8 a0 ruoh authority.




                                              Jae. 0. Siiil1.a
                                                     A881 stant
JDSIEP